Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/217,100 filed on 03/30/2021 and in reply to applicant’s response/election filed on 10/18/2022.
Claims 1-17 are currently pending and have been examined.  Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/18/2022.

Election/Restriction
Applicant's election with traverse of Invention I (Claims 1-17) in the reply filed on 10/18/2022 is acknowledged.  Applicant traverses the restriction first by arguing that “no such burden exists between inventions I and II” and that “It is not a serious burden” (Remarks at pg. 9, last paragraph).  The Examiner respectfully disagrees.
Applicant’s arguments are not persuasive because they fail to show any error(s) in the restriction requirement.  With respect to applicant’s suggestion that examination of both groups would not result in a serious burden, the Examiner emphasizes that sufficient findings have been articulated on the record to support the conclusion that a serious search/examination burden would occur if restriction were not required.  In particular, a serious search/examination burden would occur because the different inventions would require the examiner to search different subclasses and/or employ different search queries based at least on the plurality of distinct and non-overlapping features recited in each invention.  In particular, Invention I includes, for example, the distinct features of generating, using: the trigger, the event chain, and patterns of past events, a number of insights; receiving an asynchronous stream of unprocessed data signals for a plurality of events related to the entity; processing and storing the asynchronous stream of unprocessed data signals as event data in a server connected to a network in communication with a user interface; Invention II includes, for example, the distinct features of receiving a user input through the graphical user interface selecting a graphical control of the number of graphical controls and initiating performance of a task associated with the number of opportunities; receiving a user input through the graphical user interface selecting a graphical control of the number of graphical controls and initiating performance of a task associated with the number of opportunities.
In response to Applicant’s suggestion that “Invention I and Invention II are both method claims in substantially related subclasses” and that “Invention I and Invention II contain similar essential terms” (Remarks at pg. 10), these arguments are not persuasive because neither the existence of “substantially related subclasses” as alleged by the applicant nor the sharing of “similar essential terms” between inventions diminishes the search/examination burden imposed by the non-overlapping elements distinct to each invention.  Accordingly, Applicant’s argument lacks merit because it fails to recognize that restriction requirements are primarily focused on the impact of the non-common elements and the differences between subclasses among the different inventions, which evinces the serious search burden.
In so far as Applicant’s focus on the existence of “similar essential terms” between the inventions may be taken as a suggestion that the different inventions are obvious variants of each other, it is noted that applicant has not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.
For the reasons set forth above in addition to the reasons set forth in the Requirement for Restriction/Election mailed 09/15/2022, the restriction requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97 and has been reviewed and entered into the record.

Divisional 
This application is a divisional of U.S. application 14/802,336 (filed 07/17/2015, now U.S. Pat. No. 11,030,584 issued on 06/08/2021).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, and 8-11 of U.S. Patent No. 11,030,584  in view of Aravamudan et al. (US 2012/0271676).

Claims of instant App.
(as filed on 03/30/2021)
Claims of US Pat. No. 11,030,584
(issued on 06/08/2021)
1
1
2
1
3
3
4
3
5
4
6
5
7
6
8
8
9
9
10
10
11
11
12
1
13
3
14
3
15
8
16
10
17
11


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 11,030,584 that are patentably indistinct, though not identical.  Although claim 1 of the ‘584 Patent does not recite that the steam of data signals are an asynchronous stream (as recited in claims 1, 11, 12, and 17 of the instant application), this would have been deemed an obvious modification of claim 1 by one skilled in the art, particularly when taken in view of the teachings of Aravamudan et al. (US 2012/0271676).  In particular, Aravamudan teaches an asynchronous stream of unprocessed data signals (Aravamudan at paragraphs 33-35, 42, 53, and Figs. 1-2: e.g., Electronic notifications arrive from event sources including, for example, email, calendar events, to-do lists, text messages or instant messages (IM), social networks, event planning websites, phone call logs, and user interactions; these disparate sources as free-form feeds supplying a continuous stream of appointment information (or metadata) on appointments; Data sources for this appointment information represent an ongoing stream of information, some of which are, but are not limited to, email, calendar events, tasks applications, notes application data, social networking applications, and/or web sites; system periodically receives free-form scheduling information in the form of appointments from different sources), which would have been appreciated by one skilled in the art for providing the benefit of periodic, updated, and/or real-time event tracking, which is useful and commonly utilized in scheduling/calendaring applications for effectively managing users’ activities, appointments, meetings, or the like on a continuous basis in view of new events, rescheduled events, or the like.  Any remaining difference between the claims mapped in the chart above would have recognized by one skilled in the art as being directed towards intention, non-functional or non-structural field-of-use language, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claims 1 and 12 are rejected on the ground of nonstatutory double patenting over claim 4 of U.S. Patent No. 11,030,584 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App.
(as filed on 03/30/2021)
Claims of US Pat. No. 11,030,584
(issued on 06/08/2021)
1
4
12
4


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 11,030,584 that are patentably indistinct, though not identical.  Accordingly, one of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, non-functional and non-structural field-of-use language, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 12 are directed to methods comprising “a computer system comprising an event manager” followed by a series of steps, such that the claim encompasses both a computer system and method steps of using the computer system.  The claim scope is indefinite because it is unclear whether infringement would occur by possession of the computer system configured to perform the method, or whether execution of the steps would be required to infringe the claim.  Furthermore, the CAFC held that a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  Appropriate correction is required.
Claims 2-11 and 13-17 depend from claims 1/12, respectively, and fail to cure the deficiency noted above, and are therefore rendered indefinite based on their inheritance of the indefiniteness of claims 1/12.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed methods (claims 1-11 and 12-17) are directed to potentially eligible categories of subject matter (processes), and therefore satisfy Step 1 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain Methods of Organizing Human Activity” abstract idea grouping by setting forth limitations for managing personal behavior or relationships (interactions such as events/meetings – see Spec. at pars. 8 and 86) or commercial activity (business relations – see Spec. at par. 113) via claim limitations describing activities for harmonizing events related to an entity (wherein an “entity” may be an individual, employee, business, or an organization  - see Spec. at pars. 28 and 113).  In addition, the claims recite an abstract idea that falls within the “Mental Processes” abstract idea grouping described in the 2019 PEG because the generating, determining, and identifying steps can be performed in the human mind via observation, evaluation, judgment, and/or opinion  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
a computer system comprising an event manager executing the following (This is an additional element to be evaluated under Step 2A Prong Two and Step 2B below):
receiving an asynchronous stream of unprocessed data signals for a plurality of events related to the entity (The “receiving” step describes activity for managing personal behavior or relationships or commercial activity because the received data may be directly tied to events of an individual or business, e.g. meetings/appointments as noted in par. 58 of the Specification.  In addition, the “receiving” is insignificant extra-solution data gathering activity, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network));
processing and storing the asynchronous stream of unprocessed data signals as event data in a server connected to a network in communication with a user interface (This is an additional element to be evaluated under Step 2A Prong Two and Step 2B below);
generating and updating, using the event data and a set of policies: a timeline corresponding to the plurality of events, and a set of event chains (The “generating” step describes activity that covers managing personal behavior or relationships or commercial activity because the generated timeline and set of event chains are directly tied to events for an individual or business.  The “generating” also falls under “mental processes” because, in the absence of the generic computer system for performing this step, it can be performed via human evaluation or judgment);
generating a trigger related to an event belonging to an event chain of the set of event chains (The “generating” step describes activity for managing personal behavior or relationships or commercial activity because the generated trigger is directly tied to an event and event chain for an individual or business.  The “generating” also falls under “mental processes” because, in the absence of the generic computer system for performing this step, it can be performed via human evaluation or judgment);
generating, using: the trigger, the event chain, and patterns of past events, a number of insights (The “generating” step describes activity for managing personal behavior or relationships or commercial activity because the generated insights are directly tied to an event or events of an individual or business.  The “generating” also falls under “mental processes” because, in the absence of the generic computer system for performing this step, it can be performed via human evaluation or judgment);
identifying current state information (The “identifying” step describes activity for managing personal behavior or relationships or commercial activity because the identified current state information may be directly tied to an event or events of an individual or business, e.g., a current time or current location related to a user or a user’s scheduled event.  The “identifying” also falls under “mental processes” because, in the absence of the generic computer system for performing this step, it can be performed via human observation, evaluation or judgment);
determining, using at least one of: the event data, the timeline, the set of event chains, or the current state information, whether the trigger has occurred (The “determining” step describes activity for managing personal behavior or relationships or commercial activity because the determination of whether a trigger has occurred is directly tied to an event or event chain of an individual or business. The “determining” also falls under “mental processes” because, in the absence of the generic computer system for performing this step, it can be performed via human observation, evaluation or judgment);
identifying, responsive to determining that the trigger has occurred and using the number of insights, a number of effects of the trigger (The “identifying” step describes activity for managing personal behavior or relationships or commercial activity because the identified number of effects may be directly tied to an event or events of an individual or business. The “identifying” also falls under “mental processes” because, in the absence of the generic computer system for performing this step, it can be performed via human observation, evaluation or judgment); and
presenting, visually in a graphical user interface: the timeline; the trigger in a trigger message displayed along the timeline in a timeline item for the event chain; the number of effects of the trigger; the number of insights in an insight message associated with the trigger message in the timeline item for the event chain; a number of opportunities in an opportunity message associated with the insight message in the timeline item for the event chain; and a number of graphical controls associated with the opportunity message (This is an additional element to be evaluated under Step 2A Prong Two and Step 2B below).

Independent claim 12 recites limitations similar to the limitations discussed above (though claim 12 is broader than claim 1), and has been determined to recite the same abstract idea(s) as claim 1.

With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a computer system comprising an event manager; processing and storing the asynchronous stream of unprocessed data signals as event data in a server connected to a network in communication with a user interface; and presenting, visually in a graphical user interface: the timeline; the trigger in a trigger message displayed along the timeline in a timeline item for the event chain; the number of effects of the trigger; the number of insights in an insight message associated with the trigger message in the timeline item for the event chain; a number of opportunities in an opportunity message associated with the insight message in the timeline item for the event chain; and a number of graphical controls associated with the opportunity message.  These elements have been fully considered, however they are directed to the use of generic computing elements to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and which is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to a practical application.  See also, MPEP 2106.05(f).  See also, Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  With respect to the “processing and storing” and “presenting, visually in a graphical user interface:…,” these steps fall under insignificant extra-solution data gathering activity, which is not enough to amount to a practical application (MPEP 2106.05(g)), and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) – e.g., Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  With respect to the use of a “graphical user interface” to facilitate the “presenting” step, see, e.g., Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to a computer system comprising an event manager; processing and storing the asynchronous stream of unprocessed data signals as event data in a server connected to a network in communication with a user interface; and presenting, visually in a graphical user interface: the timeline; the trigger in a trigger message displayed along the timeline in a timeline item for the event chain; the number of effects of the trigger; the number of insights in an insight message associated with the trigger message in the timeline item for the event chain; a number of opportunities in an opportunity message associated with the insight message in the timeline item for the event chain; and a number of graphical controls associated with the opportunity message. These limitations describe components and/or functions of a general purpose computing devices (computing system, processing, storing, presenting, visually, graphical user interface) or software elements (event manager) that serve the purpose of applying the abstract idea with a computer, and therefore the additional claim elements merely serve to tie the idea to a particular operating environment (computer-based operating environment), and do not yield an improvement to the computer or to any technology.  In addition, Applicant's Specification describes generic and/or off-the-shelf computing devices for implementing the invention (Spec. at paragraphs 33-38, 41, 82, and 93:  e.g., event management system 100 includes data storage 112, event manager 114, and user interface 116. Data storage 112 may be implemented in the form of hardware, firmware, software, or a combination thereof; User device 126 may take the form of, for example, without limitation, a desktop computer, a laptop, a tablet, a laptop-tablet hybrid, a notebook, an ultra-book, a smartphone, or some other type of device). 
With respect to the “processing and storing” and “presenting, visually in a graphical user interface…,” these steps fall under insignificant extra-solution data gathering activity, and such extra-solution activities have been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea, as noted by the CAFC with respect to storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. See also, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). See also, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93.  With respect to the use of a “graphical user interface” to facilitate the “presenting” step, see, e.g., Benson, 409 U.S. 63 (holding that merely implementing a mathematical principle on a general purpose computer is a patent ineligible abstract idea); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044 (Fed. Cir. 2017) (using a computer as a tool to process an application for financing a purchase).  See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) (“the interactive interface limitation is a generic computer element”).  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-11 and 13-17 recite the same abstract idea as recited in the independent claims under the “Certain Methods of Organizing Human Activity” and “Mental Processes” abstract idea groupings, and include further details that narrow the abstract idea when evaluated under Step 2A of the eligibility inquiry along with the same or similar additional elements as those recited in independent claims 1/21 describing the involvement of a general purpose computer and insignificant extra-solution activities, which fail to integrate the abstract idea into a practical application or add significantly more to the claims.  For example, dependent claims 3-4 and 13-14 recite additional activities for “displaying” output, which is insignificant extra-solution activity deemed insufficient to integrate a judicial exception into a practical application, and such extra-solution data gathering activity has also been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  The other dependent claims have been considered as well, however these claims recite further details for managing personal behavior or relationships or commercial activity and also fall under “mental processes” because, in the absence of the generic computer system for performing steps such as the identifying, pattern recognition, even relationship identification, detecting, organizing steps recited in the dependent claims, these activities can be performed via human observation, evaluation, judgment or opinion.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to integrate the judicial exception into a practical application and fails to add significantly to the claims beyond the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as unpatentable over Aravamudan et al. (US 2012/0271676, hereinafter “Aravamudan”) in view of Lospinoso et al. (US 2014/0250052, hereinafter “Lospinoso”).

Claim 12:  Aravamudan teaches a method for correlating events, the method comprising:
a computer system comprising an event manager (paragraph 20:  a computer memory store comprising instructions in computer readable form that when executed cause a computer system to perform any of the actions set forth above):
receiving, from a network communicating with the event manager, an asynchronous stream of unprocessed data signals for a plurality of events related to an entity (paragraphs 28, 32-35, 40-42, 52-53, 60, 67 and Figs. 1-3:  The present system uses event stream aggregator 102 to aggregate and infer appointment information from disparate electronic notifications or event sources; events received from disparate sources; The tasks or appointments generally represent events that require user involvement in person or otherwise; Electronic notifications arrive from event sources including, for example, email, calendar events, to-do lists, text messages or instant messages (IM), social networks, event planning websites, phone call logs, and user interactions; disparate sources as free-form feeds supplying a continuous stream of appointment information (or metadata) on appointments; Data sources for this appointment information represent an ongoing stream of information, some of which are, but are not limited to, email, calendar events, tasks applications, notes application data, social networking applications, and/or web sites; system periodically receives free-form scheduling information in the form of appointments from different sources);
processing and storing the asynchronous stream of unprocessed data signals as event data in a server connected to the network (paragraphs 25, 28, 31-34, 40-42, 47, 50, 52, 60, 67 and Figs. 1-5: electronic notifications arrive from disparate event sources including email, calendar events, to-do lists, text messages or instant messages (IM), social networks, event planning websites, phone call logs, and user interactions; system uses event stream aggregator 102 to aggregate and infer appointment information from disparate electronic notifications or event sources; events received from disparate sources; The tasks or appointments generally represent events that require user involvement in person or otherwise; FIG. 2 illustrates an embodiment of the present personal timeline assistant system where some of the services required by the present personal timeline assistant are resident on a remote server, while the remaining portion of the present system is resident on a mobile device; translate appointment sequences involving a user in different events such as activities or actions, with time and location constraints, into a computable form; system infers and interprets appointment information (hereinafter "metadata") relevant to tasks or appointments (hereinafter collectively "appointments") from electronic notifications from disparate event sources; see also, paragraph 20:  a computer memory store comprising instructions in computer readable form that when executed cause a computer system to perform any of the actions set forth above);
generating and updating, using the event data and a set of policies: a timeline corresponding to the plurality of events, and a set of event chains (paragraphs 2, 10, 28, 35, 39, 40, 41, 46, 52, 60, 67-68, and Figs. 1-5:  FIG. 5 illustrates creation of the timeline from events received from disparate data sources and occurring in a temporal order in accordance with some embodiments; creating, augmenting, and/or modifying a timeline of appointments [which are events]; In FIG. 4, timeline 401 illustrates an embodiment of a timeline with two independent appointment threads 402, 403. Appointment threads 402, 403 have appointment nodes representing appointments inferred from a metadata stream of disparate event sources and synthetically generated appointments; appointments that get mapped on to appointment timeline; system assembles and incrementally maintains a single appointment timeline composed of one or more independent appointment threads and updates this timeline based on semantics progressively inferred over time from data streams about the appointments; when the user's location changes, a new appointment comes in, and/or an update to an existing appointment happens, the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions, and/or performs notifications and actions to assist the user in accomplishing the updated timeline of appointments; The user interface aggregates multiple appointment threads such as personal appointment thread 502 and business appointment thread 503 (shown in FIG. 5). The user interface arranges and presents the appointments in a temporal and spatial order useful to the user);
detecting an occurrence of a trigger related to an event belonging to an event chain (paragraph 59:  present system interprets appointment information including gift wrap text mentioned in the purchase confirmation email which indicates the purchase is for the friend's birthday. Interpretation of this appointment information further triggers the present system to create synthetic appointment node 414. The present system infers and interprets appointment information from a social networking site for the friend's birthday to create synthetic appointment node 414. The present system infers and interprets appointment information by analyzing and verifying an unambiguous strong correlation of the friend's name between the social networking site and the shipping addressee name mentioned in the free-form scheduling information such as the AMAZON purchase confirmation email. This synthetic appointment node further triggers the present system to create a suggestion to call the friend on the friend's birthday, and to populate the suggestion with contact information for the friend from the device's contact book; See also, paragraphs 38, 39, 45, and 50:  e.g., when the user's location changes [i.e., a trigger], a new appointment comes in, and/or an update to an existing appointment happens, the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions, and/or performs notifications and actions to assist the user in accomplishing the updated timeline of appointments; If the user chooses to fly back sooner than planned because a meeting finished early and the user chooses to catch an earlier flight, the present assistant initiates the cancellation on behalf of the user too; generating synthetic events, offering suggestions, and performing notifications, in some embodiments the present system performs actions or transactions for or on behalf of the user. The result of such an action or transaction is, in turn, a synthetic appointment injected into the timeline or a notification to the user of the outcome of the action or transaction);
generating, using: the trigger, the event chain, and … a number of insights (paragraphs 39-43, 50, 53, 55, 56, 59, 66, 67, and Figs. 6-7:  e.g., when the user's location changes, a new appointment comes in, and/or an update to an existing appointment happens [i.e., triggers], the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions, and/or performs notifications and actions to assist the user in accomplishing the updated timeline of appointments [i.e., insights generated responsive to the trigger and event chain]; factors causing dynamic changes include (1) time, (2) location of the user, and/or (3) appointment information pertaining to appointments inferred from disparate electronic notifications or event source streams as mentioned earlier);
determining, using at least one of: the event data, the timeline, or the set of event chains, whether a trigger related to at least one event belonging to the event chain has occurred (paragraphs 39, 41, 44, and 50:  e.g.,  infer dependencies of this event on other events; FSM 109 works in conjunction with timeline scheduler 110, which in turn works in conjunction with synthetic event generator/recalibrater 111, to (1) update appointment timeline 113 with appointments (over interface 117), reflecting dependencies between appointments, and (2) regenerate notifications 119 and suggestions 120 pertinent to the current state; the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions, and/or performs notifications and actions to assist the user in accomplishing the updated timeline of appointments);
identifying, responsive to determining occurrence of the trigger, a chain of effects of the trigger (paragraphs 38-41, 45, and 50:  e.g., when the user's location changes [i.e., a trigger], a new appointment comes in, and/or an update to an existing appointment happens, the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions, and/or performs notifications and actions to assist the user in accomplishing the updated timeline of appointments; If the user chooses to fly back sooner than planned because a meeting finished early and the user chooses to catch an earlier flight, the present assistant initiates the cancellation on behalf of the user too; generating synthetic events, offering suggestions, and performing notifications, in some embodiments the present system performs actions or transactions for or on behalf of the user); and
presenting, visually, the chain of effects to a user in a graphical user interface (paragraphs 55-56, 61, 66-69, 72, 74, and Figs. 6-7:  e.g., describing/displaying in a graphical user interface the effects flowing from a trigger, as exemplified in Figs. 6-7; e.g., the present system creates a suggestion from suggestion list 405 to show a hotel reservation email link [a visual chain of effects]; The interface displays notifications 602 in temporal order of relevance taking into account user location. Time 601 and the user's location determine the notifications 602 or suggestions presented on the user interface, in addition to dynamic changes of semantics interpreted from event stream data ("flight delayed" SMS, etc.); In response to receiving free-form scheduling information such as a location change of the user's device [i.e., a trigger], the present system creates a suggestion containing a phone number of a friend of the user [such as via the interface exemplified in Figs. 6-7], and triggering a reminder that the user is due to meet the friend shortly for lunch [which is another effect of the chain of effects of the trigger]; appointment node 512 is…a suggestion to the user. Upon receiving a click on the suggestion [which is another displayed effect of the chain of effects of the trigger], the present system creates appointment node 512 in response).

Aravamudan does not explicitly teach:
generating, using…patterns of past events, a number of insights.

Lospinoso teaches:
generating, using…patterns of past events, a number of insights (paragraphs 27 and 228:  relational event history may be used to identify patterns, changes, and anomalies within the relational event history, and to draw sophisticated inferences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Aravamudan with Lospinoso because the references are analogous since they are both directed to features for analyzing events associated with users to infer information about their respective preferences, behaviors, and the like in pursuit of enhancing the management of future events/activities for the users, which is reasonably pertinent to Applicant’s field of endeavor of managing events of users and consequences related thereto, and  because incorporating Lospinoso’s feature for generating insights based on patterns of past events would be useful for extracting useful information about a user’s behavior, such a preferences gleaned from prior user behavior, which would be deemed pertinent to planning or suggesting future activities/events for a user (See also, Aravamudan at paragraphs 10, 31, and 36:  discussing the analysis of a user’s prior actions for learning about the user’s preferences/behavior, and the desire to tailor assistance to the user based thereon); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13:  Aravamudan further teaches identifying at least one of: the number of insights, a number of actions, or a number of opportunities (paragraph 39:  when the user's location changes, a new appointment comes in, and/or an update to an existing appointment happens, the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions [wherein suggestions are insights and opportunities], and/or performs notifications and actions to assist the user in accomplishing the updated timeline of appointments [wherein the determined actions for regenerating synthetic appointments, offering new suggestions, and/or performing notifications and actions are a number of actions, insights, and opportunities]); and displaying a number of effect messages in association with a trigger message in the graphical user interface, wherein the number of effect messages visually presents a number of effects (paragraphs 50, 67, 72-74, and Figs. 6-7:  Event sync master 325 also channels device events such as location change 328 and application information updates 329 to FSM 309. Event sync master 325 responds (over interface 331) to updates with rendering information over interface 317, timeline updates, and actions or notifications over interface 318 to the device, both of which are received from timeline scheduler; The interface displays notifications 602 [i.e., a number effect messages] in temporal order of relevance taking into account user location. Time 601 and the user's location determine the notifications 602 or suggestions [i.e., a number of effect messages] presented on the user interface, in addition to dynamic changes of semantics interpreted from event stream data ("flight delayed" SMS, etc.); in response to an electronic notification representing a traffic update, the user interface displays a delay en route in the form of a Traffic Alert).

Claim 14:  Aravamudan further teaches displaying at least one of: an effect message, a number of graphical indicators, or a number of images in association with a trigger message in the graphical user interface visually presenting a corresponding effect; and identifying the set of event chains via performing at least one of data mining, pattern recognition, event relationship identification, or inferential processing using the set of policies, wherein each event chain in the set of event chains comprises a plurality of linked events (paragraphs 33-35, 40, 41, 51-57, 52, 59, 60, 62, 69, and Figs. 5-7:  teaching the use of inferential processing using a set of policies to identify the set of event chains that comprise a plurality of linked events; e.g., this timeline based on semantics progressively inferred over time from data streams about the appointments. Example appointment information includes temporal information, location information, and/or free-form information fragments. Example free-form information fragments include clues to decipher specific names of points of interest, names of people attending a meeting, reminders of a child's birthday from spouse, or an identity of an outgoing or incoming or missed call; system uses event stream aggregator 102 to aggregate and infer appointment information from disparate electronic notifications or event sources 101. The inferred appointment information serves as metadata 107 for appointments that get mapped on to appointment timeline 113. The appointment information inferred from these electronic notifications can be broadly classified into (1) time--information about when an event is happening and its duration, (2) location--where the event is happening, (3) nature of the event--the comprehension of the nature of the event is at a concrete level of deducing smart tags (or, loosely, nouns or phrases) that help classify the type of the event, and other attributes of the event such as the participants in the event, etc.; Appointment threads 402, 403 have appointment nodes representing appointments inferred from a metadata stream of disparate event sources and synthetically generated appointments; infers and interprets appointment information by analyzing and verifying an unambiguous strong correlation).

Claim 15:  Aravamudan further teaches detecting at least one of: an occurrence of a particular event, a change to the event data corresponding to the particular event, or a change in a current location of a user; and identifying a number of actions performed in response to the trigger (paragraphs 39, 40, 43-46, 50, 53, 55, 56, and Figs. 5-7:  Although the prior art need only meet one of the above-claimed alternative elements, Aravamudan teaches each of the alternatively claimed elements; e.g., when the user's location changes, a new appointment comes in, and/or an update to an existing appointment happens, the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions, and/or performs notifications and actions to assist the user in accomplishing the updated timeline of appointments; system responds to three types of interrupts: (1) timer 105, (2) location change 106, and (3) availability of new appointment information or event metadata 107 from any of the event sources mentioned earlier).

Claim 16:  Aravamudan further teaches identifying, using the trigger, a number of opportunities available (paragraphs 36, 28-41, 44, 46, 53-56, 59, 67, and 74:  e.g., when the user's location changes, a new appointment comes in, and/or an update to an existing appointment happens [i.e., trigger is detected], the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions [wherein suggestions are a number of opportunities based on the trigger]; system also offers suggestions [i.e., opportunities] to help the user in timely attending the appointments (and in cases where an appointment is missed, offers suggestions to remedy them based on the nature of the appointment that was missed). System-offered suggestions can be based on the nature of the appointment, time, location, and/or signature of user's past interactions; system determines the user has landed, displaying phone numbers of persons with whom a meeting is scheduled as soon as the present system determines the user lands…reminding the user to call a friend [wherein the reminder also relates to an opportunity based on the detected trigger]); and identifying a number of effects using at least one of: pattern recognition, reinforcement learning, machine learning, or a user input comprising a selection of a number of best patterns from multiple potential patterns for use in identifying the number of effects (paragraphs 10, 19, 31, 36, 50, 61, and 62:  teaching identification of effects of trigger using pattern recognition and machine learning; e.g.,  generates synthetic appointments using a signature of a user's past actions [which is pattern recognition and machine learning] and injects them into the appointment timeline, honoring time and space constraints. The system also offers suggestions to help the user in timely attending the appointments (and in cases where an appointment is missed, offers suggestions to remedy them based on the nature of the appointment that was missed). System-offered suggestions can be based on the nature of the appointment, time, location, and/or signature of user's past interactions; techniques set forth herein accurately translate appointment sequences involving a user in different events such as activities or actions, with time and location constraints, into a computable form that can facilitate automated offers of help or assistance, and can tailor the assistance to the user's preferences learned from past actions [which is pattern recognition and machine learning]; system uses information in the user signature about the user's preferences from past visits to the city where the meeting is being held [which is pattern recognition and machine learning], to create appointment node 512 representing a synthetic appointment node).

Claim 17:  Aravamudan further teaches wherein generating the timeline comprises: identifying, using the asynchronous stream of unprocessed data signals, time information that includes at least one of a date or a time for each of the plurality of events based on the asynchronous stream of unprocessed data signals; and organizing the time information to establish a dynamic timeline that is updatable over time as new event data is received (paragraphs 27, 35, 36, 39-41, 43-45, 50, 51, and 60 and Fig. 5:  teaching both of the claimed alternatives, i.e., identifying a time for each event and organizing the time information to establish a dynamic timeline that is updatable over time as new event data is received; e.g., dynamically generates synthetic appointments using a signature of a user's past actions and injects them into the appointment timeline, honoring time and space constraints; when the user's location changes, a new appointment comes in, and/or an update to an existing appointment happens, the scheduling system, if necessary, recalibrates or regenerates the synthetic appointments (identifying and resolving conflicts in space and time), offers new suggestions, and/or performs notifications and actions to assist the user in accomplishing the updated timeline of appointments;  factors causing dynamic changes include (1) time, (2) location of the user, and/or (3) appointment information pertaining to appointments; and wherein the exemplary timeline displayed in Fig. 5 includes a time for each event).

Allowable over the prior art
Claims 1-11 are allowable over the prior art.  However, claims 1-11 stand rejected under §101 and on double patenting grounds as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Casati et al. (US 2003/0149714):  discloses dynamic workflow execution, including triggers and event-condition-action rules for detecting and managing workflow events (e.g., paragraphs 103,125, and 133).
Katz et al. (US 2003/0033179):  discloses features for managing a chain of events in a business process, including trigger-based effects (e.g., paragraphs 10 and 82).
Shaffer et al. (US 2008/0127231):  discloses an integrated out-of-office assistant reminder tool, including features directed to receiving a command to activate an out-of-office status (Abstract and paragraph 12), receiving calendar events during an out-of-office time period (paragraph 12), automatically updating one or more out-office calendar events, including canceling the out-of-office calendar event(s) (paragraphs 22-23), and automatically sending an out-of-office message to a recipient indicating a type of update mad to the out-of-office event (paragraphs 23-24).
Estes (US 2014/0129559):  discloses timeline-based data visualization of social media topics, including features enabling a user to interact with the display of the events along the timeline (at least paragraph 15 and Fig. 4).
Joshi et al. (US 2015/0370421):  discloses features for locating events on a timeline, including selecting events on the timeline to initiate a menu providing search control (at least paragraph 41 and Fig. 6).
Lyle et al. (US Pat. No. 7,747,458):  discloses an electronic calendar auto event resolution system and method, including automatic rescheduling of meeting using the same invited attendees and meeting details (col. 6, lines 23-36), updating a calendar with a non-conflicting event (col. 2, lines 47-48), and sending automatic notifications in response to a conflicting event (col. 4, lines 46-48).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
11/17/2022